Exhibit 99.2 DOME VENTURES CORPORATION Interim Consolidated Financial Statements Six months ended March 31, 2010 Notice Concerning Auditor Review (The accompanying financial statements for the quarters ended March 31, 2010 have been reviewed by the Company’s auditor, as the March 31, 2009 have not been reviewed or audited by the Company’s auditor) Suite 2200, 885 West Georgia Street, Vancouver, B.C.V6C 3E8 Telephone: (604) 687-5800●Fax: (604) 687-4646 www.domeventures.com DOME VENTURES CORPORATION INTERIM CONSOLIDATED BALANCE SHEETS (Expressed in US Dollars) (unaudited) March 31, 2010 $ (unaudited) September 30, 2009 $ ASSETS Current Assets Cash and cash equivalents $ 2,579,327 $ 2,513,071 Prepaid expense and deposits 6,342 12,808 2,585,669 2,525,879 Mineral properties (Notes 2(b) & 6) 20,805 20,805 $ 2,606,474 $ 2,546,684 LIABILITIES Current Liabilities: Accounts payable and accrued liabilities $ 148,656 $ 3,468 148,656 3,468 SHAREHOLDERS' EQUITY Capital stock (Note 5) $ 20,250 $ 18,700 Contributed surplus (Note 5) 11,943,414 11,774,464 Deficit (9,505,846 ) (9,249,948 ) 2,457,818 2,543,216 $ 2,606,474 $ 2,546,684 Subsequent Events (Note 10) F-2 DOME VENTURES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS, COMPREHENSIVE LOSS AND DEFICIT (Expressed in US Dollars) (unaudited) For the three months endedMarch 31, 2010 (unaudited) For the three months endedMarch 31, 2009 (unaudited) For the six months endedMarch 31,2010 (unaudited) For the six months endedMarch 31,2009 (unaudited) Expenses: General exploration costs $ 11,557 $ 130,121 $ 54,279 $ 346,021 Regulatory fees 24,440 9,789 31,927 15,731 Management fees 17,592 16,714 34,947 32,846 Office and miscellaneous 12,246 8,847 23,731 27,259 Professional and consulting fees 255,116 33,103 463,942 46,358 Rent 8,100 8,100 16,200 16,200 Travel and entertainment 16,705 9,788 16,705 9,788 Wages and benefits 69,154 54,627 130,568 108,911 Stock-based compensation -0- -0- -0- 99,206 Foreign exchange (gain) loss (63,838 ) 58,435 (114,128 ) 513,129 351,072 329,524 658,171 1,215,449 Other income: Interest income 924 6,347 2,273 21,866 Joint Venture Recoveries (Note 9) -0- -0- 400,000 -0- 924 6,347 402,273 21,866 Net loss and comprehensive loss 350,148 323,177 255,898 1,193,583 Deficit – beginning of period 9,155,698 8,905,977 9,249,948 8,035,571 Deficit – end of period $ 9,505,846 $ 9,229,154 $ 9,505,846 $ 9,229,154 Loss Per Share – basic 0.018 0.021 0.014 0.077 Loss Per Share –fully diluted ( Note 2 (g)) 0.018 0.019 0.014 0.070 Weighted average number of shares - basic 19,164,513 15,457,000 18,929,458 15,457,000 Weighted average number of shares – diluted (Note 2 (g)) 19,164,513 17,007,000 18,929,458 17,007,000 Need to update the loss per share and weighted average F-3 DOME VENTURES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in US Dollars) (unaudited) For the three months endedMarch 31, 2010 (unaudited) For the three months endedMarch 31, 2009 (unaudited) For the six months endedMarch 31,2010 (unaudited) For the six months endedMarch 31,2009 (unaudited) Operating Activities: Net loss from operations $ (350,148 ) $ (323,177 ) $ (255,898 ) $ (1,193,583 ) Items not involving cash Stock-based compensation expense -0- -0- -0- 99,206 Changes in non-cash working capital items Prepaid expenses (91 ) 12,784 6,466 8,143 Accounts payable and accrued liabilities 27,086 35,655 145,188 (20,029 ) Net cash used in operating activities (323,153 ) (274,738 ) (104,244 ) (1,106,263 ) Financing Activities: Issuance of shares 170,500 -0- 170,500 -0- Net cash in financing activities 170,500 -0- 170,500 -0- Investing Activities: Mineral properties -0- -0- -0- -0- Net cash (used) in investing activities -0- -0- -0- -0- Increase (decrease) in cash and cash equivalents (152,653 ) (274,738 ) 66,256 (1,106,263 ) Cash and cash equivalents, beginning of period 2,731,980 2,903,815 2,513,071 3,735,340 Cash and cash equivalents, end of period $ 2,579,327 $ 2,629,077 $ 2,579,327 $ 2,629,077 Cash and cash equivalents are comprised of: Cash in bank $ 616,015 $ 426,242 $ 616,015 $ 426,242 Short-term money market instruments 1,963,312 2,202,835 1,963,312 2,202,835 $ 2,579,327 $ 2,629,077 $ 2,579,327 $ 2,629,077 F-4 DOME VENTURES CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2010 (Expressed in US Dollars) – (unaudited) 1. Nature of Operations Dome Ventures Corporation (“Dome” or the “Company”) was incorporated in Canada and domesticated to the United States in 1999.The Company’s permanent establishment is in British Columbia, Canada. The Company’s principal business activities currently include the acquisition and exploration of mineral properties domiciled in Gabon, Africa.The Company is in the exploration stage and has not yet determined whether any of its mineral properties contain ore reserves that are economically recoverable. As at March 31, 2010, the Company had accumulated losses since inception of $9,505,846.The continuance of the Company’s operations is dependent on obtaining sufficient additional financing when necessary in order to explore and realize the recoverability of the Company’s investments in mineral properties, which is dependent upon the existence of economically recoverable reserves and market prices for the underlying minerals. These financial statements have been prepared on the basis of accounting principles applicable to a going concern, which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. 2. Summary of Significant Accounting Policies a)Basis of presentation These interim consolidated financial statements are denominated in US dollars and have been prepared using Canadian generally accepted accounting principles.The accounts include those of the Company and its wholly owned British Virgin Islands subsidiaries Dome Asia Inc., and Dome International Global Inc., and Dome Ventures SARL Gabon, as well as Dome International Global Inc.’s 99.99%-owned Nigerian subsidiary Dome Minerals Nigeria Limited.All significant inter-company transactions and balances have been eliminated on consolidation. b) Mineral PropertiesProperty exploration costs, including maintenance fees, incurred prior to the determination of the economic feasibility of mining operations and a decision to proceed with development are charged to operations as incurred.All direct costs related to the acquisition of resource property interests are capitalized.The carrying value of mineral properties is assessed when an event occurs indicating impairment.The carrying value is assessed using factors such as future asset utilization and the future undiscounted cash flows expected to result from the use or sale of the related assets.An impairment loss is recognized in the period when it is determined that the carrying amount of the asset is not recoverable and exceeds its fair value.At that time, the carrying amount is written down to fair value. c) Asset Retirement ObligationsThe Company accounts for asset retirement obligations under CICA Handbook section 3110, “Asset Retirement Obligations”.Under the standard, a liability is recognized for the future retirement obligations associated with the Company’s mineral properties.The fair value of the obligation is recorded on a discounted basis.This amount is capitalized as part of the cost of the related property and is subject to depletion.At March 31, 2010, the Company has not incurred any asset retirement obligations. F-5 DOME VENTURES CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2010 (Expressed in US Dollars) – (unaudited) 2. Summary of Significant Accounting Policies (continued) d) Foreign currency translation The majority of the Company’s assets and operations are denominated in Canadian dollars and CFA Francs.The Company reports in US dollars. Transactions in foreign currencies such as Canadian dollars and CFA Francs are translated into US dollars at the exchange rates in effect on the transaction dates using the temporal method.Monetary balance sheet items denominated in Canadian dollars or CFA Francs are translated into US dollars at the exchange rates in effect at the balance sheet date.The resulting exchange gains and losses are recognized in income. e)Cash and cash equivalents Cash and cash equivalents include cash, money market investments and other highly liquid investments with original maturities of three months or less. The Company’s cash equivalents have been classified as held-for-trading and are recorded at fair value on the balance sheet.Fair values are determined directly by reference to published price quotations in an active market. Changes in the fair value of these instruments are reflected in the statement of operations. f)Stock-based compensation The Company has a Stock Option Plan, which is described in Note 6(d) of the year-end financial statements ended September 30, 2009, and accounts for all stock-based payments using the fair value method.Under the fair value method, stock-based payments are measured at the fair value of the equity instruments issued, with the resulting compensation expense recognized over the vesting period of the options granted and a corresponding increase to contributed surplus. The fair value of stock-based payments to non-employees is re-measured during the vesting period as the options are earned, and any change therein is recognized over the period and in the same manner as if the Company had paid cash instead of paying with or using equity instruments. g)Earnings per share (“EPS”) Basic EPS is computed by dividing the net income/loss by the weighted average number of common shares outstanding during the period.Diluted earnings per share is calculated by adjusting the weighted average number of common shares with the treasury stock method, to reflect the potential dilution of securities that could result from the exercise of “in-the-money” stock options and warrants. h)Use of estimates The preparation of the financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period.Significant areas requiring the use of estimates relate to recoverability or valuation of mineral properties, the utilization of future income tax assets, the valuation of asset retirement obligations and stock-based compensation.Actual results may ultimately differ from those estimates. F-6 DOME VENTURES CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2010 (Expressed in US Dollars) – (unaudited) 3. Adoption of New Accounting Standards and Recent Accounting Pronouncements In
